In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-01-00170-CR

______________________________



AL JAMES WILLIAMS, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 232nd Judicial District Court

Harris County, Texas

Trial Court No. 852237







Before Morriss, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Al James Williams appeals from his conviction for the offense of indecency with a child. 
This case was consolidated for trial with two other charges which arose out of the same criminal
episode, both of which are also on appeal before this court. (1)  The jury found Williams guilty of all
three offenses, and in this case assessed fifty years' imprisonment. 
	Counsel has filed a brief under Anders v. California 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967).  Counsel states he has reviewed the record in detail.  He then sets out both the procedural
history of the case and summarizes the evidence presented at trial and punishment for our review,
and concludes there are no arguable contentions of error that might result in reversal.  He has
accordingly also filed a Motion to Withdraw.  Counsel sent Williams a copy of his brief and advised
him by letter that he believes that there are no arguable contentions of error and informed him of his
right to review the record and file a pro se brief.  No pro se brief has been filed.
	Counsel has filed a brief which discusses the record and reviews pretrial, trial, and
punishment proceedings in detail.  Counsel has thus provided a professional evaluation of the record
demonstrating why, in effect, there are no arguable grounds to be advanced, as required by  High v.
State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978); see also Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).
	We have reviewed the brief in detail and have also conducted an independent review of the
record.  We agree with counsel that no reversible error is apparent from this record.  
	The judgment is affirmed.



						Ben Z. Grant
						Justice

Date Submitted:	July 2, 2002
Date Decided:		July 3, 2002

Do Not Publish
1. This appeal is  trial court number 852237, indecency with a child..  The companion cases
are trial court number 852235, indecency with a child, and trial court number 852236, sexual assault
on a child.  He was sentenced to fifty years' imprisonment in the first case, to thirty-five years'
imprisonment on the second, and to life imprisonment on the third.  The first sentence runs
concurrently with the last two, which will run consecutively.

PAN STYLE="font-family: Times New Roman">						Justice

Date Submitted:	February 10, 2009
Date Decided:		February 11, 2009

Do Not Publish